MEMORANDUM**
„ , , T TT , , . Richard Lamar Hamilton appeals his sentence following a guilty plea conviction for conspiracy to obstruct commerce by robbery, in violation of 18 U.S.C. § 1951. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Hamilton contends that the government breached his plea agreement by failing to recommend an offense level of 23 to the district court at sentencing. Because Hamilton did not raise the issue before the district court, we review for plain error. See United States v. Maldonado, 215 F.3d 1046, 1050 n. 5 (9th Cir.2000).
There was no plain error in Hamilton’s sentencing. The government did not breach the plea agreement when, on questioning from the district court, it verified the factual accuracy of the presentence report. See Maldonado, 215 F.3d at 1051-52.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.